 Case 2:20-cv-05975-GW-MRW Document 1 Filed 07/02/20 Page 1 of 20 Page ID #:1



     Christopher B. Adamson, Esq. (State Bar No. 238500)
1
     christopher@aa-llp.com
2    Alan A. Ahdoot, Esq. (State Bar No. 238594)
     alan@aa-llp.com
3
     Federico C. Sayre, Esq. (State Bar No. 67420)
4    federico@aa-llp.com
     ADAMSON AHDOOT LLP
5
     1150 S. Robertson Blvd.
6    Los Angeles, California 90035
     T: 310.888.0024
7
     F: 888.895.4665
8    Attorneys for Plaintiffs
     E.J.M., and A.E.M., minors, by and through their Guardian Ad Litem, Janet F.
9
     Garcia, Joanna L. Garcia, an individual, and Edgar Matos, an individual.
10

11                        UNITED STATES DISTRICT COURT
12          CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
13
     E.J.M. and A.E.M., minors,              CASE NO.:
14
     individually, and as successors in
15   interest to EDUARD JESSE MATOS,         COMPLAINT FOR DAMAGES:
     by and through their Guardian Ad
16                                              1. VIOLATION OF FEDERAL
     Litem, Janet F. Garcia, Joanna L.
                                                   CIVIL RIGHTS [42 U.S.C. §§
17   Garcia, an individual, and Edgar
                                                   1983, 1985, 1986, 1988];
     Matos, an individual,
18                                              2. VIOLATION OF FEDERAL
                                                   CIVIL RIGHTS: MONELL
19              Plaintiffs,
                                                   CLAIM [42 U.S.C. §§ 1983,
20                                                 1985, 1986, 1988]
                       vs.
21                                           DEMAND FOR JURY TRIAL
     LOS ANGELES COUNTY, a public
22
     entity; LOS ANGELES COUNTY
23   SHERIFF’S DEPARTMENT, a public
24
     entity; JIM McDONNELL, an individual;
     ALEX VILLANUEVA, an individual;
25   and DOES 1-100, inclusive,
26
                Defendants.
27

28

                                COMPLAINT FOR DAMAGES
                                           1
 Case 2:20-cv-05975-GW-MRW Document 1 Filed 07/02/20 Page 2 of 20 Page ID #:2




1    Plaintiffs EDGAR MATOS, JOANNA L. GARCIA, and E.J.M. and A.E.M.,
2    minors, by and through their Guardian Ad Litem JANET F. GARCIA,
3    individually (hereinafter “Plaintiffs”), bring this civil rights action on behalf of
4    EDUARD JESSE MATOS as follows:
5                                    INTRODUCTION
6          1.    Plaintiffs seek judgement against Defendants County of Los
7    Angeles, Los Angeles County Sheriff’s Department, Jim McDonnell, Alex
8    Villanueva, and DOES 1-100 (collectively “Defendants”) for the violation of the
9    civil rights of their father and son, EDUARD MATOS (hereinafter “Decedent”
10   and/or “Mr. Matos”) by officers and employees of the Los Angeles County
11   Sheriff’s Department on July 4, 2018 in the city of La Puente, California.
12         2.    It is herein alleged that DEFENDANTS violated the civil rights of
13   Mr. Matos, an unarmed Mexican American male, by placing such pressure on
14   his body that he asphyxiated and suffered a cardiac arrest.
15                                        THE PARTIES
16         3.    At all times herein mentioned, PLAINTIFFS were, and are,
17   individuals residing in the County of Los Angeles, State of California. Plaintiffs
18   E.J.M. and A.E.M., bring this lawsuit as DECEDENT’S only surviving children
19   under Code of Civil Procedure section 377.60, subd.(a), and as his successors
20   in interest under Code of Civil Procedure section 377.30.
21         4.    At all times mentioned herein, Plaintiff Joanna L. Garcia was
22   residing in the County of Los Angeles, State of California.
23         5.    Plaintiff Edgar Matos was residing in County of Los Angeles, State
24   of California.
25         6.    Plaintiffs E.J.M. and A.E.M. appear by and through their Guardian
26   ad Litem, their mother, Janet F. Garcia, a resident of the County of Los
27   Angeles, State of California. Plaintiffs E.J.M. and A.E.M.’s mother, Janet F.
28   Garcia will be appointed Guardian ad Litem at the time this Complaint is filed.

                                   COMPLAINT FOR DAMAGES
                                              2
 Case 2:20-cv-05975-GW-MRW Document 1 Filed 07/02/20 Page 3 of 20 Page ID #:3




1          7.    Upon information and belief, defendant, County of Los Angeles
2    ("County"), is and was, at all times relevant to the matters alleged in this
3    complaint, a county entity organized under the laws of the State of California
4    and the public employer of the police officers named as defendants in this
5    action.
6          8.    Upon information and belief, defendant, Los Angeles County
7    Sheriff’s Department ("Sheriff’s Department"), is and was, at all times relevant
8    herein to the matters alleged in this complaint, a separate department of
9    Defendant County, organized under the law of the State of California.
10         9.    Upon    information     and     belief,   defendant,   Jim    McDonnell
11   ("McDonnell"), was at all times relevant to the matters alleged in this complaint,
12   the sheriff of Defendant Los Angeles County Sheriff’s Department. Defendant
13   McDonnell was the head policy maker of the Los Angeles County Sheriff’s
14   Department.    Shortly   after    this    incident,   Defendant    Alex   Villanueva
15   (“Villanueva”) became the sheriff of Los Angeles County, and as sheriff of Los
16   Angeles County Sheriff’s Department, is now the head policy maker of the Los
17   Angeles County Sheriff’s Department and should have been involved with
18   meting out punishment to the individual officers involved in this incident.
19         10.   In addition to the facts alleged in the following paragraphs, the
20   following Defendants are all sued in their individual and official capacities and
21   all acted within the scope of their employment and under color of state law, to
22   wit, under color of statutes, ordinances, regulations, policies, customs and
23   usages of the State of California and/or the County of Los Angeles: Defendant
24   McDonnell, at all times relevant herein, was the sheriff of the County of Los
25   Angeles. In addition to being sued in his official capacity, Defendant McDonnell
26   is sued in his personal capacity to the extent his actions under color of state
27   law, caused deprivations of Plaintiffs’ and Mr. Matos’s federal civil rights. On
28   information and belief, Plaintiffs’ believe Defendant McDonnell, was the sheriff

                                  COMPLAINT FOR DAMAGES
                                             3
 Case 2:20-cv-05975-GW-MRW Document 1 Filed 07/02/20 Page 4 of 20 Page ID #:4




1    of the County of Los Angeles who set forth polices and customs based on a
2    person’s racial characteristics, specifically policies and customs encouraging
3    racism against Mexican Americans by the officers and employees. Plaintiffs’
4    further believe Defendant McDonnell encouraged officers and employees
5    below him to engage in acts against Mexican Americans. In addition, Plaintiffs’
6    believe Defendant Villanueva as the successor in interest to Defendant
7    McDonnell failed to punish the actions of individual sheriff deputies who
8    violated the civil right of Eduard Jesse Matos and all the Plaintiffs. Defendant
9    Villanueva’s failure to impose proper punishment against the culpable officers
10   was in itself a violation of Plaintiffs’ civil rights.
11         11.    In addition to the facts alleged in the following paragraphs, the
12   following Defendants are all sued in their individual and official capacities and
13   all acted within the scope of their employment and under color of state law, to
14   wit, under color of statutes, ordinances, regulations, policies, customs and
15   usages of the State of California and/or the County of Los Angeles: Defendant
16   McDonnell, at all times relevant herein, was the sheriff of the County of Los
17   Angeles. In addition to being sued in his official capacity, Defendant McDonnell
18   is sued in his personal capacity to the extent his actions under color of state
19   law, caused deprivations of Plaintiffs’ and Mr. Matos’s federal civil rights and
20   the civil rights of Plaintiffs Joanna Garcia and Edgar Matos, the parents of Mr.
21   Matos. On information and belief, Plaintiffs’ believe Defendant McDonnell was
22   the sheriff of the County of Los Angeles who set forth polices and customs
23   based on a person’s racial characteristics, specifically policies and customs
24   encouraging racism against Mexican Americans by the officers and employees.
25   Plaintiffs’ further believe Officer McDonnell encouraged officers and employees
26   below him to engage in acts against Mexican Americans. In addition, Plaintiffs’
27   believe Defendant Villanueva as the successor in interest to Defendant
28   McDonnell failed to punish the actions of individual sheriff deputies who

                                      COMPLAINT FOR DAMAGES
                                                 4
 Case 2:20-cv-05975-GW-MRW Document 1 Filed 07/02/20 Page 5 of 20 Page ID #:5




1    violated the civil rights of the Plaintiffs. Defendant Villanueva failure to impose
2    proper punishment against the culpable officers was in itself a violation of
3    Plaintiffs’ civil rights.
4           12.    In addition to the facts alleged in the following paragraphs, the
5    following Defendants are all sued in their individual and official capacities and
6    all acted within the scope of their employment and under color of state law, to
7    wit, under color of statutes, ordinances, regulations, policies, customs and
8    usages of the State of California and/or the County of Los Angeles: Defendant
9    McDonnell, at all times relevant herein, was the sheriff of the County of Los
10   Angeles. In addition to being sued in his official capacity, Defendant McDonnell
11   is sued in his personal capacity to the extent his actions under color of state
12   law, caused deprivations of Plaintiffs’ and Mr. Matos’s federal civil rights and
13   the civil rights of Plaintiffs Joanna Garcia and Edgar Matos, the parents of Mr.
14   Matos. On information and belief, Plaintiffs’ believe Defendant McDonnell was
15   the sheriff of the County of Los Angeles who set forth polices and customs
16   based on a person’s racial characteristics, specifically policies and customs
17   encouraging racism against Mexican Americans by the officers and employees.
18   Plaintiffs’ further believe Sheriff McDonnell encouraged officers and employees
19   below him to engage in acts against Mexican Americans. In addition, Plaintiffs’
20   believe Defendant Villanueva as the successor in interest to Defendant
21   McDonnell failed to punish the actions of individual sheriff deputies who
22   violated the civil rights of the Plaintiffs. Defendant Villanueva failure to impose
23   proper punishment against the culpable officers was in itself a violation of
24   Plaintiffs’ civil rights.
25          13.    In addition to the facts alleged in the following paragraphs, the
26   following Defendants are all sued in their individual and official capacities and
27   all acted within the scope of their employment and under color of state law, to
28   wit, under color of statutes, ordinances, regulations, policies, customs and

                                   COMPLAINT FOR DAMAGES
                                              5
 Case 2:20-cv-05975-GW-MRW Document 1 Filed 07/02/20 Page 6 of 20 Page ID #:6




1    usages of the State of California and/or the County of Los Angeles: Defendant
2    McDonnell, at all times relevant herein, was the sheriff of the County of Los
3    Angeles. In addition to being sued in his official capacity, Defendant McDonnell
4    is sued in his personal capacity to the extent his actions under color of state
5    law, caused deprivations of Plaintiffs’ and Mr. Matos’s federal civil rights and
6    the civil rights of Plaintiffs Joanna Garcia and Edgar Matos, the parents of Mr.
7    Matos. On information and belief, Plaintiffs believe Defendant McDonnell was
8    the sheriff of the County of Los Angeles who set forth polices and customs
9    based on a person’s racial characteristics, specifically policies and customs
10   encouraging racism against Mexican Americans by the officers and employees.
11   Plaintiffs’ further believe Officer McDonnell encouraged officers and employees
12   below him to engage in acts against Mexican Americans. In addition, Plaintiffs’
13   believe Defendant Villanueva as the successor in interest to Defendant
14   McDonnell failed to punish the actions of individual sheriff deputies who
15   violated the civil rights of the Plaintiffs. Defendant Villanueva failure to impose
16   proper punishment against the culpable officers was in itself a violation of
17   Plaintiffs’ civil rights.
18                           FACTS COMMON TO ALL COUNTS
19          14.    On July 4, 2018, at approximately 3:00pm Eduard Matos “Matos”
20   was attempting to visit his children at the home of their mother Janet Garcia in
21   the City of La Puente, County of Los Angeles, California. At that time and place,
22   a verbal argument ensued between Joanna Garcia and Edward Matos who are
23   the mother and father of the minor plaintiffs in this case.
24          15.    In response to this verbal altercation, sheriffs’ deputies were called
25   to the home of Joanna Garcia. Mr. Matos became frightened of the police who
26   responded to the call and fled across rooftops away from that location. Mr.
27   Matos was not armed. Mr. Matos arrived at the rooftop located at 631 La Seda,
28   La Puente, County of Los Angeles. At that time, many sheriff deputies had

                                    COMPLAINT FOR DAMAGES
                                               6
 Case 2:20-cv-05975-GW-MRW Document 1 Filed 07/02/20 Page 7 of 20 Page ID #:7




1    arrived and Mr. Matos either slipped or was pulled down from the roof. Once
2    Mr. Matos was on the ground, in a prone position, at least four officers put their
3    weight on his back for at least 10 minutes, causing Mr. Matos to either
4    asphyxiate or die of cardiac arrest. Plaintiffs’ are unable to allege what exactly
5    was the cause of death because they have been refused the coroner’s report,
6    even now two years after the death of Mr. Matos. To this day, Plaintiffs’ are
7    only in possession of a death certificate that lists the cause of death as
8    “pending.”
9          16.    Plaintiffs are informed, believe, and thereon allege that the County
10   of Los Angeles, Sheriff’s Department and Defendant McDonnell, were
11   obligated to have appropriate procedures, policies, and training and how to
12   interact with an individual when such an individual didn’t present any threat of
13   death or serious bodily injury to themselves or those around them. Had such
14   training, policies, and procedures been implemented, Plaintiffs’ believe the
15   death of Mr. Matos would have been avoided.
16         17.    Plaintiffs are informed and believe that Defendants County of Los
17   Angeles, Los Angeles County Sheriff’s Department, and Defendant McDonnell,
18   lacked the appropriate policies and procedures on how to effectuate an arrest
19   without causing asphyxiation or death to the individual. Such policies include
20   turning an individual on his side so he can breathe after he is handcuffed, such
21   policies included not hogtieing his legs and leaving him in a prone position, so
22   he is able to breathe sufficiently. Such policies and procedures were available
23   to a reasonable police agency at the time and would have prevented the death
24   of Mr. Matos.
25         18.    Plaintiffs’ are informed and believe and upon such belief allege that
26   Mr. Matos’s demise came about as a result of Defendants Los Angeles County
27   Sheriff’s Department and McDonnell’s lack of implementation of proper
28   procedure and training. Had the Defendants’ been properly trained, and had

                                   COMPLAINT FOR DAMAGES
                                              7
 Case 2:20-cv-05975-GW-MRW Document 1 Filed 07/02/20 Page 8 of 20 Page ID #:8




1    such training been properly implemented, Plaintiffs believe that this incident
2    would not have occurred.
3          19.   Plaintiffs’ are informed and believe and upon such belief allege that
4    Defendant Villanueva failed to properly punish the sheriff’s deputies involved
5    in this incident, thus, ratifying the actions of the deputies involved in this
6    accident.
7          20.   Plaintiffs’ are informed and believe and upon such belief allege that
8    prior to the death of Mr. Matos, Defendants’ failed to ascertain whether Mr.
9    Matos was a threat to himself or others.
10         21.   Plaintiffs’ are informed and believe and upon such belief allege that
11   Defendants County of Los Angeles, Los Angeles County Sheriff’s Department,
12   McDonnell, and Villanueva lacked the appropriate procedures on de-escalating
13   when they piled on Mr. Matos and at the time of piling their bodies on Mr. Matos.
14         22.   Plaintiffs’ are informed and believe and upon such belief allege that
15   Mr. Matos’s demise came about as a result of Defendants Los Angeles County
16   Sheriff’s Department and McDonnell’s lack of implementation of proper
17   procedure and training. Had the Defendants’ been properly trained, and had
18   such training been properly implemented, Plaintiffs’ believe that this incident
19   would have been avoided.
20         23.   Plaintiffs’ are informed and believe and upon such belief allege that
21   Defendants County of Los Angeles, Los Angeles County Sheriff’s Department,
22   its officers, and employees failed to follow appropriate policies and procedures.
23         24.   Prior to piling on Mr. Matos which led to his death, Plaintiffs’ are
24   informed and believe and upon such belief allege that That defendants, its
25   officers and employees did not attempt to ascertain whether Mr. Matos used or
26   threatened anyone with a firearm or deadly weapon of any kind or did they give
27   Mr. Matos a chance to fight for his life.
28         25.   Plaintiffs’ are informed and believe and upon such belief allege that

                                   COMPLAINT FOR DAMAGES
                                              8
 Case 2:20-cv-05975-GW-MRW Document 1 Filed 07/02/20 Page 9 of 20 Page ID #:9




1    Mr. Matos’s demise came about as a result of Defendants Los Angeles County
2    Sheriff’s Department and McDonnell’s lack of implementation of proper
3    procedure and training. Had the Defendants’ been properly trained, and had
4    such training been properly implemented, Plaintiffs’ believe that this incident
5    would have been avoided.
6           26.   Prior to Mr. Matos’s death and at the time of his death, Plaintiffs’
7    are informed, believe and thereon allege Mr. Matos did not resist Defendant
8    Los Angeles County Sheriff’s Department, its officers and employees in any
9    way.
10          27.   Plaintiffs’ are informed and believe and upon such belief allege that
11   Defendants County of Los Angeles, Los Angeles County Sheriff’s Department,
12   and McDonnell lacked the appropriate procedure, policy, and training on how
13   to properly apprehend or detain an individual who did not resist Defendant Los
14   Angeles County Sheriff’s Department, its officers or employees in any way.
15          28.   Plaintiffs’ are informed and believe and upon such belief allege that
16   Mr. Matos’s demise came as a result of Defendants County of Los Angeles,
17   Los Angeles County Sheriff’s Department, and McDonnell’s lack of
18   implementation of proper procedure and training. Had Defendants’ been
19   properly trained and had such training been properly implemented, Plaintiffs’
20   believe this incident would have been avoided.
21          29.   Plaintiffs’ are informed and believe and upon such belief allege that
22   County of Los Angeles, Los Angeles County Sheriff’s Department, and
23   McDonnell lacked the appropriate procedure, polices and training on how to
24   properly render appropriate medical care to Mr. Matos, which may have saved
25   his life after he was piled on.
26          30.   Plaintiffs’ are informed and believe and upon such belief allege that
27   Mr. Matos’s demise came about as a result of Defendants County of Los
28   Angeles, Los Angeles County Sheriff’s Department, and McDonnell’s lack of

                                   COMPLAINT FOR DAMAGES
                                              9
Case 2:20-cv-05975-GW-MRW Document 1 Filed 07/02/20 Page 10 of 20 Page ID #:10




1    implementation of proper procedure and training. Had the Defendants been
2    properly trained, and had such training been properly implemented, Plaintiffs’
3    believe that this incident would have been avoided.
4          31.   Plaintiffs’ are informed, believe, and thereon allege that Defendants
5    County of Los Angeles, Los Angeles County Sheriff’s Department, its officers,
6    and employees, in the course of apprehending Mr. Matos, unnecessarily and
7    unjustifiably used deadly force, causing his death.
8          32.   Plaintiffs’ are informed and believe and upon such belief allege that
9    Defendants County of Los Angeles, Los Angeles County Sheriff’s Department,
10   McDonnell lacked the appropriate procedure, policy, and training on when it
11   was proper to use deadly force.
12         33.   Plaintiffs’ are informed and believe and upon such belief allege that
13   Mr. Matos’s demise came about as a result of Defendants County of Los
14   Angeles, Los Angeles County Sheriff’s Department, and McDonnell’s lack of
15   implementation of proper procedure and training. Had the Defendants’ been
16   properly trained, and had such training been properly implemented, Plaintiffs’
17   believe that this incident would have been avoided.
18         34.   Defendant Los Angeles County Sheriff’s Department, its officers
19   and employees, conduct was intentional, unreasonable, reckless and in
20   violation of Mr. Matos’s rights.
21         35.   Plaintiff is informed, believes and thereon alleges that the force
22   used by Defendant Los Angeles County Sheriff’s Department, its officers and
23   employees, was unjustified and excessive, and against the policies of
24   Defendant in various manners, including keeping Mr. Matos in a prone position
25   after he had been handcuffed, failing to turn him on his side and clear his airway
26   so he can breathe.
27         36.   Mr. Matos was unarmed, had committed no crime (nor was he
28   subsequently charged with a crime) and was not a threat to the safety of

                                  COMPLAINT FOR DAMAGES
                                            10
Case 2:20-cv-05975-GW-MRW Document 1 Filed 07/02/20 Page 11 of 20 Page ID #:11




1    Defendants, its officers or employees, or others.
2          37.   Plaintiff is informed and believes that Mr. Matos was not under the
3    influence of alcohol, unprescribed medication or a controlled substance at the
4    time of, or prior to his death.
5          38.   As a direct and proximate result of the aforementioned acts of
6    Defendants, its officers and employees, and each of them, Mr. Matos suffered
7    the following injuries and damages for which Plaintiffs’ may recover:
8             a. Loss of the life of Mr. Matos including the value of his life;
9             b. Conscious physical pain, suffering and emotional trauma prior to
10               and during his asphyxiation until he died;
11            c. Mr. Matos’s medical bills including attempting to save his life;
12            d. The loss of economic support.
13         39.   As a direct and proximate result of the actions of Defendants, its
14   officers and employees, and each of them Plaintiffs’ have also suffered the
15   following injuries, including but not limited to:
16            a. Loss of civil rights due to the loss of the relationship with Eduard
17               Matos and with his mother and father, according to proof;
18            b. Loss of economic support to his minor children;
19            c. Loss of civil rights of minor Plaintiffs due to the death of their father,
20               according to proof;
21            d. Funeral and burial expenses, according to proof.
22         40.   Defendants are liable through the application of respondeat
23   superior pursuant to Government Code sections 815.2, 820 and 825 for the
24   acts of its employees named herein who at all times alleged herein were acting
25   within the course and scope of their employment with said public entities.
26   ///
27   ///
28   ///

                                   COMPLAINT FOR DAMAGES
                                             11
Case 2:20-cv-05975-GW-MRW Document 1 Filed 07/02/20 Page 12 of 20 Page ID #:12




1                              FIRST CAUSE OF ACTION
2                       Against All Defendants and DOES 1-100, for
3     VIOLATION OF FEDERAL CIVIL RIGHTS [42 U.S.C. §§ 1983, 1985, 1986,
4                                           1988]
5          41.   Plaintiffs’ repeat and re-alleges each and every allegation of the
6    foregoing paragraphs 1 through 40 as though fully set forth hereinafter.
7          42.   This cause of action is to redress a deprivation, under color of
8    authority, statute, ordinance, regulation, policy, custom, practice or usage of a
9    right, privilege and immunity secured to Mr. Matos by the Fourth, Eighth and
10   Fourteenth Amendments to the United States Constitution.
11         43.   Defendants, its officers and employees, and Does 1 through 100,
12   and each of them, owed a duty of ordinary care to avoid harm to Mr. Matos.
13         44.   Plaintiffs’ contend and herein allege that Defendants, its officers
14   and employees, and Does 1 through 100, and each of them, breached these
15   aforementioned duties, intentionally, in relation to all their interactions with Mr.
16   Matos, on July 4, 2018, including, but not limited to, use of excessive and
17   deadly force upon Mr. Matos while he was unarmed.
18         45.   Plaintiffs contend and herein allege that the aforementioned
19   intentional breach of their duties by Defendants, its officers and employees,
20   and Does 1 through 100, constituted violations of the civil rights of Mr. Matos,
21   violation of 42 U.S.C. § 1983 of the Fourth and Fourteenth Amendments of the
22   Constitution of the United States. Plaintiff further contends and alleges that
23   Defendants, its officers, and employees, and Does 1 through 100’s disregard
24   of Mr. Matos’s aforementioned civil rights was done with either actual malice or
25   deliberate indifference to Mr. Matos’s civil rights.
26         46.   Plaintiffs contend and herein allege that Defendants, its officers,
27   and employees, and Does 1 through 100 intentional use of excessive and
28   deadly force upon Mr. Matos, who was unarmed, was the legal cause of Mr.

                                   COMPLAINT FOR DAMAGES
                                             12
Case 2:20-cv-05975-GW-MRW Document 1 Filed 07/02/20 Page 13 of 20 Page ID #:13




1    Matos’s death on July 4, 2018.
2          47.   On July 4, 2018, Defendants, its officers and employees, and Does
3    1 through 100, and each of them, violated Mr. Matos’s civil rights under the
4    Fourth, Eighth and Fourteenth Amendments to the United States Constitution
5    to be free from unreasonable search and seizure of his person, cruel and
6    unusual punishment, nor the deprivation of life and liberty and denial of due
7    process of law. The violation was under color of State and Federal law.
8    Defendants, its officers and employees, and Does 1 through 100, and each of
9    them, acted in violation of the Fourth, Eighth and Fourteenth Amendments of
10   the United States Constitution, when Mr. Matos was subjected to excessive
11   force and killed by Defendant’s officers and employees, as described herein.
12         48.   The use of excessive force upon Mr. Matos was a violation of his
13   civil rights to be free from the unreasonable seizure of his person, the loss of
14   his physical liberty interest, cruel or unusual punishment, and the denial of
15   substantive due process under the Fourth, Eighth and Fourteenth Amendments
16   of the United State Constitution. In addition, in taking the aforesaid action,
17   Defendants, its officers and employees, and Does 1 through 100, and each of
18   them, violated Mr. Matos’s civil rights, by being deliberately indifferent to his
19   physical security.
20         49.   Defendants, its officers and employees, and Does 1 through 100,
21   and each of their actions as aforesaid directly and proximately caused injuries
22   and damages to Plaintiffs, as set forth herein.
23         50.   On July 4, 2018, Defendants, its officers, and employees, and Does
24   1 through 100, and each of them, violated Mr. Matos’s and Plaintiff’s Civil
25   Rights by using a degree of physical coercion which was not objectively
26   reasonable under the circumstances.       Mr. Matos, who was unarmed and
27   potentially a physical injury, posed no threat to himself or any third persons,
28   including the Defendants, and had committed no crime. Defendants, its officers

                                  COMPLAINT FOR DAMAGES
                                            13
Case 2:20-cv-05975-GW-MRW Document 1 Filed 07/02/20 Page 14 of 20 Page ID #:14




1    and employees, and Does 1 through 100, use of excessive force was
2    unreasonable and in violation of Mr. Matos and Plaintiffs’ civil rights under the
3    Fourth, Eighth and Fourteenth Amendments of the United States Constitution
4    to be free from an unreasonable seizure of his person, to be free from cruel or
5    unusual punishment and to be free from a loss of physical liberty. Defendants,
6    its officers and employees, and Does 1 through 100, and each of them, use of
7    excessive force was in violation of Plaintiff’s and Mr. Matos’s Fourth, Eighth
8    and Fourteenth Amendment Rights.
9          51.     Defendants, its officers, and employees, and Does 1 through 100
10   use of excessive force was unreasonable and in violation of Plaintiff’s and Mr.
11   Matos’s civil rights and violated the Fourteenth Amendment to the United
12   States Constitution as their actions were sadistic and malicious and did not
13   further any legitimate legal purpose.
14         52.     Defendants’ officers and employees, named as Does 1 through
15   100, are individually liable for the violation of Mr. Matos’s and Plaintiffs’ Civil
16   Rights apart and aside from the customs, policies and practices of Defendant
17   County of Los Angeles and Los Angeles County Sheriff’s Department.
18         53.     As a direct and proximate result of the conduct of Defendants’
19   officers and employees, named as Does 1 through 100, and each of them, Mr.
20   Matos suffered the following injuries and damages for which Plaintiffs’ may
21   recover:
22              a. Violation of Mr. Matos’s Constitutional Rights under the Fourth,
23                 Eighth and      Fourteenth Amendments to the United States
24                 Constitution to be free from unreasonable search and seizure of his
25                 person, cruel and unusual punishment, nor the deprivation of life
26                 and liberty and denial of due process of law;
27              b. Loss of life of Mr. Matos, including the value of his life;
28              c. Conscious physical pain, suffering and emotional trauma during the

                                    COMPLAINT FOR DAMAGES
                                              14
Case 2:20-cv-05975-GW-MRW Document 1 Filed 07/02/20 Page 15 of 20 Page ID #:15




1                incident on July 4, 2018.
2          54.   As a direct and proximate result of the conduct of Defendant’s
3    officers and employees, named as Does 1 through 100, and each of them,
4    Plaintiffs suffered the following injuries, including but not limited to:
5             a. The violation of Plaintiff’s civil rights caused by the death of their
6                father, according to proof;
7             b. The violation of Plaintiff’s civil rights caused by the death of their
8                son, according to proof;
9             c. Loss of economic support from their father, Mr. Matos.
10         55.   The conduct of Defendants’ officers and employees, named as
11   Does 1 through 100, and each of them, was reckless and they acted with
12   callous indifference to the federally protected rights of Mr. Matos and Plaintiffs.
13   Defendants’ officers and employees, named as Does 1 through 100, and each
14   of them, engaged in despicable conduct by unreasonable and excessive force
15   and were malicious and in reckless and conscious disregard for the rights and
16   individual safety of Mr. Matos and Plaintiffs. As such, Plaintiffs are entitled to
17   punitive damages in accord with constitutionally permitted limits to punish and
18   make an example of the individual defendant officers and employees.
19         56.   Plaintiffs are entitled to an award of attorneys’ fees, costs and
20   expenses under 42 U.S.C. § 1988, as a result of Defendants’ officers and
21   employees, named as Does 1 through 100, inclusive, violation of Mr. Matos’s
22   Civil Rights.
23                            SECOND CAUSE OF ACTION
24                     Against All Defendants and DOES 1-100, for
25    VIOLATION OF FEDERAL CIVIL RIGHTS: MONELL CLAIM [42 U.S.C. §§
26                                1983, 1985, 1986, 1988]
27         57.   Plaintiff repeats and re-alleges each and every allegation of the
28   foregoing paragraphs 1 through 56 as though fully set forth hereinafter.

                                   COMPLAINT FOR DAMAGES
                                             15
Case 2:20-cv-05975-GW-MRW Document 1 Filed 07/02/20 Page 16 of 20 Page ID #:16




1          58.     At all times mentioned herein, Defendants maintained a custom,
2    policy and practice to allow the violation of Civil Rights, including racial profiling
3    of Mexican Americans and the use of excessive force upon Mexican
4    Americans. All these actions were done in violation of Mr. Matos’s and
5    Plaintiffs’ Civil Rights under Color of State Law and constituted a systematic
6    custom, policy, practice and procedure instituted for denial of the Civil Rights
7    of Plaintiff, Mr. Matos and others.
8          59.     Prior to July 4, 2018, Defendants, and Does 1 through 100,
9    developed and maintained policies or customs for its officers and employees
10   to adhere to which exhibit deliberate indifference to the Constitutional Rights of
11   African Americans, which caused the violation of Mr. Matos’s and Plaintiffs’ civil
12   rights.
13         60.     It was the policy and custom of Defendants, and Does 1 through
14   100, to inadequately supervise and train its officers in conducting seizures of
15   Mexican Americans, including the failure to adequately supervise and train its
16   officers and employees, thereby failing to adequately discourage further
17   Constitutional violations on the part of its officers and employees. Specifically,
18   trained practices were to maintain individuals who have been handcuffed in a
19   prone position without turning them of their side, so that they will be able to
20   breathe and hog tying their legs, in a way to further prevent them from being
21   able to breathe. Plaintiffs’ allegations rather than utilize deadly force upon Mr.
22   Matos, Defendants, and Does 1 through 100, its officers and employees, could
23   have and should have utilized other methods of securing Mr. Matos, rather than
24   the violent and deadly method it elected to do so on July 4, 2018. Instead of
25   properly training its officers in utilization of non-deadly measures, Defendants
26   trained its employees and officers to place weight on the back of an individual
27   in a prone position who was hogtied at the legs, and prevented from being able
28   to breathe.

                                   COMPLAINT FOR DAMAGES
                                             16
Case 2:20-cv-05975-GW-MRW Document 1 Filed 07/02/20 Page 17 of 20 Page ID #:17




1          61.    Plaintiffs’ are aware that the policy to pile on the back of individuals
2    in a prone position and prevent them from breathing was persistent and
3    widespread throughout Defendants’ sheriff’s department, as there has been
4    other high profile incidents of Defendant Los Angeles County Sheriff’s
5    Department, its officers, and employees causing the positional asphyxiation of
6    individuals who have been handcuffed.
7          62.    As a result of the above-described policies and customs, officers
8    and employees of Defendants, and Does 1 through 100, believed that their
9    actions would not be properly monitored by supervising officers and that
10   misconduct would not be investigated or sanctioned, and would be tolerated
11   and accepted.
12         63.    The above-described policies and customs demonstrate a
13   deliberate indifference on part of the policy makers of Defendants, and Does 1
14   through 100, to the constitutional rights of persons within their jurisdiction, and
15   were the cause of violations of Plaintiffs’ and Mr. Matos’s civil rights as alleged
16   herein.
17         64.    As a direct and proximate result of the conduct of Defendants, and
18   Does 1 through 100, and each of them, Mr. Matos suffered the following injuries
19   and damages for which Plaintiff may recover:
20             a. Violation of Mr. Matos’s constitutional rights under the Fourth,
21                Eighth and       Fourteenth Amendments to the United States
22                Constitution to be free from unreasonable search and seizure of
23                her person, cruel and unusual punishment, nor the deprivation of
24                life and liberty and denial of due process of law;
25             b. Loss the life of their father, including the value of his life;
26             c. Conscious physical pain, suffering and emotional trauma during the
27                incident;
28             d. Loss of the civil rights due to the loss of the relationship between

                                    COMPLAINT FOR DAMAGES
                                              17
Case 2:20-cv-05975-GW-MRW Document 1 Filed 07/02/20 Page 18 of 20 Page ID #:18




1                   Mrs. Garcia, Mr. Matos, and their son.
2           65.     As a direct and proximate result of the actions of Defendants, and
3    Does 1 through 100, and each of them, Plaintiffs’ suffered the following injuries,
4    including but not limited to:
5                a. Loss of the relationship due to the death of their father, Mr. Matos;
6                b. Loss of the relationship due to the death of their son, by Mrs. Garcia
7                   and Mr. Matos;
8                c. Loss of economic support from their father.
9           66.     The conduct of Defendant’s officers and employees, named as
10   Does 1 through 100, was reckless and they acted with callous indifference to
11   the federally protected rights of Mr. Matos and Plaintiffs’. Defendants, its
12   officers, and employees, and Does 1 through 100, and each of them, engaged
13   in despicable conduct by using excessive force and were malicious in their
14   reckless and conscious disregard for the rights and individual safety of Mr.
15   Matos and the Plaintiffs’.
16          67.     Plaintiffs’ are entitled to punitive damages in accord with statutorily
17   permitted limits to punish and make an example of the individual defendant
18   officers and employees.
19          68.     Plaintiffs’ are entitled to an award of attorneys’ fees, costs and
20   expense under 42 U.S.C. section 1988 due to Defendant’s officer’s and
21   employee’s, named as Does 1 through 100, violations of Mr. Matos’s and
22   Plaintiffs’ civil rights.
23                                PRAYER FOR DAMAGES
24          WHEREFORE, Plaintiffs’ pray for judgment against Defendants as
25   follows:
26          1.      General damages for loss of the life of Mr. Matos to himself
27          including the value of his life in an amount according to proof at the time
28          of trial;

                                     COMPLAINT FOR DAMAGES
                                               18
Case 2:20-cv-05975-GW-MRW Document 1 Filed 07/02/20 Page 19 of 20 Page ID #:19




1          2.       General damages for conscious physical pain, suffering and
2          emotional trauma during the incident of July 4, 2018, through Mr.
3          Matos’s death in an amount according to proof at the time of trial;
4          3.       Violation of Plaintiffs’ civil rights due to the loss of their
5          relationship with their father;
6          4.       Violation of the civil rights of Mrs. Garcia and Mr. Matos, due to
7          the loss of their relationship with their son;
8          5.       Loss of economic support from Mr. Matos in an amount according
9          to proof at the time of trial;
10         6.       Funeral and burial expenses according to proof;
11         7.       Mr. Matos’s medical bills incurred attempting to save his life;
12         8.       Punitive damages to punish and make an example of the Doe
13         officers and employees, in an amount according to proof at the time of
14         trial;
15         9.       For other general damages in an amount according the proof at
16         trial;
17         10.      For other special damages in an amount according to proof at
18         trial;
19         11.      For pre-judgment and post-judgment interest;
20         12.      For legal/attorney fees, expenses, and costs incurred in
21         prosecution in the present action, to the extent provided by law;
22         13.      For injunctive relief; and
23         14.      For such other and further relief as the Court may deem just and
24         proper.
25   ///
26   ///
27

28

                                      COMPLAINT FOR DAMAGES
                                                19
Case 2:20-cv-05975-GW-MRW Document 1 Filed 07/02/20 Page 20 of 20 Page ID #:20



     Dated: July 2, 2020                        Respectfully submitted,
1
                                                ADAMSON AHDOOT LLP
2

3                                         By:
                                                Federico C. Sayre, Esq.
4                                               Attorneys for Plaintiffs’
5

6

7                           DEMAND FOR TRIAL BY JURY
8         Plaintiffs’ hereby requests a jury trial on all issues triable to a jury in this
9    matter.
10

11   Dated: July 2, 2020                        Respectfully submitted,
                                                ADAMSON AHDOOT LLP
12

13
                                          By:
14                                              Federico C. Sayre, Esq.
                                                Attorneys for Plaintiffs’
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                  COMPLAINT FOR DAMAGES
                                            20
